DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Remarks
This Office action is considered fully responsive to the amendment field 07/12/2021
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/12/2021, with respect to the rejection(s) of claim(s) 23-46 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2012/0230305 A1 to Barbu et al. (“Barbu”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-30, 32-42, 44-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0070644 A1 to McCann et al. (“McCann”) in view of U.S. Publication No. 2012/0230305 A1 to Barbu et al. (“Barbu”).
As to claims 23-30, 32-34 see similar rejections to claims 35-42, 44-46 respectfully.
As to claim 35, McCann discloses an electronic device for connecting to an Access Point, AP, in an electronic device (fig. 5, device 114; fig. 3, device and APs), the electronic device comprising: a short-range communication module (para. 0104, terminal has subsystem 518 to communicate with APs using Bluetooth, NFC (i.e. short range)); a memory (para. 0099, memory); and a processor (fig. 5, 502) configured to: control the short-range communication module to scan a plurality of APs (para. 0015, network discovery when a wireless device is selecting a network to associate with; mobility capability 410 may be communicated during network discovery (e.g. with ANQP) before associating with a network), identify at least one first AP that does not 

	Barbu discloses a list of Wi-Fi networks based on RSSI values (fig. 3, 310) [i.e. the plurality of APs] a list of preferred Wi-Fi networks based on past UMA connectivity data (fig. 3, 314) stored in memory of a mobile station (para. 0025) [i.e. retrieve, from a memory of the electronic device, previous connection history information including a list of APs that the electronic device has accessed previously], and upon determining there are no Wi-Fi networks in the UMA Wi-Fi network list that remain unattempted, the mobile station selects the first Wi-Fi network in the Wi-Fi RSSI network list (Note: this RSSI list refers back to “the plurality of APs” and it is determined that none of these plurality of APs are part of “a list of APs that the electronic device has accessed previously” as the entire UMA Wi-Fi network list is processed and then the procedure continues with the Wi-Fi RSSI network list) and connects to this Wi-Fi network (fig. 3, para. 0081-0083) [i.e. determine whether the electronic device has accessed previously any of the plurality of APs based on the previous connection history information; and when determining, based on the previous connection history information, that the electronic device has not accessed previously any of the plurality of APs; identify a connectable second  AP….].

As to claim 36, McCann and Barbu further discloses the electronic device of claim 35, wherein the processor is configured to: when identifying the connectable second AP, select one of the at least one second AP based on information related to a service provider stored in the memory and information related to a service provider included in the obtained information related to the at least one second AP (McCann, para. 0031, network information 120 includes available Subscription Service Providers; para. 0099, network information 120 stored in memory after receipt, i.e. it pertains to both; Barbu, para. 0024, SIM card stores network specific information).  In addition, the same suggestion/motivation of claim 35 applies.
As to claim 37, McCann and Barbu further discloses the electronic device of claim 36, wherein the processor is further configured to: when the electronic device subscribes to the service provider, storing information related to the service provider in the memory (McCann, para. 0053, user selects service provider to register with, para. 0099, network information 120 stored in memory after receipt; Barbu, para. 0024, SIM card stores network specific information), wherein the information related to the service provider include at least one of a domain name of the service provider, Organizational Identifier (OI) (McCann, para. 0069, wireless devices knows cost of connecting to mobile providers T-Mobile or AT&T; Barbu, para. 0024, Service Provider Name (SPN) 
As to claim 38, McCann and Barbu further disclose the electronic device of claim 35, wherein the processor is configured to: when identifying the connectable second AP, select one of the at least one second AP using credential information associated with a service provider previously obtained the electronic device (Barbu, para. 0025, A Wi-Fi RSSI network (i.e. service provider) list 161 is generated temporarily at runtime (i.e. previously obtained) and is typically stored in RAM 108, fig. 5, Wi-Fi network has SSID (i.e. credential information); para. 0023, smart cart authenticates and identifies subscriber).  In addition, the same suggestion/motivation of claim 35 applies.
As to claim 39, McCann and Barbu further discloses the electronic device of claim 35, wherein the processor is further configured to: in response to identifying a first AP that is available to public (McCann, para. 0014, network may comprise a publically accessible network) and a connectable second AP among the scanned plurality of APs, automatically connecting the connectable second AP among the identified APs (McCann, para. 0098, processor uses programmed code (i.e. automated), and controls the operation of terminal 114; para. 0042, neighboring APs; wireless terminal connects with access point or network; Barbu, para. 0025, programs (i.e. automated)).  In addition, the same suggestion/motivation of claim 35 applies.
As to claim 40, McCann and Barbu further disclose the electronic device of claim 35, wherein the processor is further configured to: when determining that the electronic device has accessed previously an AP of the plurality of APs, automatically connect to the AP that the electronic device has accessed previously (Barbu, fig. 3, elements 314, 
As to claim 41, McCann and Barbu further discloses the electronic device of claim 35, wherein the processor is further configured to: when determining that the electronic device has accessed previously at least two APs of the plurality of APs, select an AP among the at least two APs that the electronic device has accessed previously based on a priority stored in the memory, and automatically connect with the selected AP (Barbu, fig. 3, element 314, a list of preferred Wi-Fi networks based on past UMA connectivity data; element 316, select the Wi-Fi network with the highest UMA statistic and attempt connection; para. 0025, programs (i.e. automated)).  In addition, the same suggestion/motivation of claim 41 applies.
As to claim 42, McCann and Barbu further disclose the electronic device of claim 41, wherein the processor is configured to, when selecting an AP among the at least two APs that the electronic device has accessed previously: select an AP among the at least two APs based on at least one of information about favored APs favored by a user of the electronic device (Barbu, para. 0102, the UMA idle mode parameters 154 and UMA session mode parameters 158 used by the mobile station 100 may be user configurable or may be set, for example, by IT policy).  In addition, the same suggestion/motivation of claim 41 applies.
As to claim 44, McCann and Barbu further disclose the electronic device of claim 41, wherein the processor is configured to, when selecting an AP among the at least two APs that the electronic device has accessed previously: select an AP that has the 
As to claim 45, McCann and Barbu further disclose the electronic device of claim 41, wherein the processor is configured to, when selecting an AP among the at least two APs that the electronic device has accessed previously: select an AP that has most frequently been connected among the at least two APs that the electronic device has accessed previously (Barbu, para. 0077, network list based on maximum UMA connection time).  In addition, the same suggestion/motivation of claim 41 applies.
As to claim 46, McCann and Barbu further discloses electronic device of claim 35, wherein the processor is configured to: when identifying the connectable second AP, select a second AP that has the largest Received Signal Strength Indication (RSSI) value among the at least one second APs (Barbu, para. 0074-0076, Wi-Fi network list 156 of previous history includes RSSI, para. 0081, attempting to connect to Wi-Fi network having highest RSSI value).  In addition, the same suggestion/motivation of claim 35 applies.

Claims 31, 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0070644 A1 to McCann et al. (“McCann”) in view of U.S. Publication No. 2012/0230305 A1 to Barbu et al. (“Barbu”) and in further view of U.S. Publication No. 2008/0075035 A1 to Eichenberger.  

As to claim 43, McCann and Barbu do not expressly disclose the electronic device of claim 41, wherein the processor is configured to, when selecting an AP among the at least two APs having the previous connection history: select an AP that has most recently been connected among the at least two APs having the previous connection history.
Eichenberger discloses  a wireless STAtions (STA) that provides for fast roaming between access 
points (AP) by maintaining a scan list that is modified based on the results of 
previous roaming operations.  The scan list dictates the order in which the STA 
scans channels for a satisfactory AP.  By modifying the scan list to place 
channels previously identified as being used by AP's in higher priority 
positions, the amount of time required to identify a satisfactory AP in future 
scanning operations is reduced.  In particular, the fast roaming STA places the 
channel used by an AP previously connected to the STA in the highest priority 
position in the scan list.  (abstract).  
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the connection as taught by Eichenberger into the invention of McCann and Barbu.  The suggestion/motivation would have been to provide fast roaming between APs (Eichenberger, abstract).  Including the connection of Eichenberger into the invention of McCann and Barbu was within the ordinary ability of one or ordinary skill in the art based on the teachings of Eichenberger.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463